DETAILED ACTION
This action is in response to new application filed 1/19/2019 titled “Image Forming Apparatus and Virus Check Method”. Claims 1-20 were received for consideration and are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2019 and 6/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 7, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shimizu (US 2004/0230318).
With respect to claim 1 Shimizu teaches an image forming apparatus comprising: 
a virus checker that performs a virus check (see Shimizu figure 1 element 51 Virus Check Program and paragraph 0040 i.e. The above-mentioned printer has a virus check function achieved by the virus check program 51 and can be operated in either a " virus check preference mode" in which data processing is performed after virus check is performed for a received job, or a "data processing preference mode (high-speed processing mode)" in which virus check is performed after specific data processing (e.g., printing) for a received job is completed); 
a receiver that receives data from an external apparatus (see Shimizu paragraph 0043-0045 i.e. As shown in FIG. 3, the print job data includes, e.g., attribute information such as a transmission source user name 301, a transmission source computer name 302, a network physical address 303 of the transmission source computer, an IP address 304 of the transmission source computer, a domain name 305 to which the transmission source computer belongs, password information 306 for obtaining printout permission, and information (flag) 307 for designating an operation mode (virus check preference mode/high-speed processing mode), in addition to print data 308. [0045] In step S202, if all print data from the client PC 120 is received, the flag 307 for designating an operation mode for the job is checked); and 


With respect to claim 2 Shimizu teaches the image forming apparatus according to claim 1, wherein the controller determines whether the specific condition is satisfied after the receipt of the data, and causes the virus checker to perform the virus check on the data based on the determination that the specific condition is satisfied (see Shimizu paragraph 0049-0050 i.e. If the high-speed processing mode is not designated in step S202 (i.e., if the virus check preference mode is designated), the flow immediately advances to step S207. In step S207, the virus check program 51 stored in the hard disk unit 106 is called). 

With respect to claim 6 Shimizu teaches the image forming apparatus according to claim 1, wherein the controller determines that the specific condition is not satisfied during image formation, scanning, or image stabilization by the image forming apparatus (see Shimizu paragraph 0047 i.e. step S203 of searching the contents of the virus infection log 54, if there is no log of a user name (USER NAME) matching the transmission source user name 301 of the received data, or if a log of a user name matching the transmission source user name 301 of the received data is present and 

With respect to claim 7 Shimizu teaches the image forming apparatus according to claim 1, further comprising a transmitter that transmits the data to a designated destination through a network, wherein the controller sets a transmission time of the data, the specific condition is that the setting has been made after the receipt of the data, and the controller is triggered by the setting made after the receipt of the data to cause the virus checker to start the virus check on the data (see Shimizu paragraph 0049-0050 i.e. If the high-speed processing mode is not designated in step S202 (i.e., if the virus check preference mode is designated), the flow immediately advances to step S207. In step S207, the virus check program 51 stored in the hard disk unit 106 is called). With respect to claim 12 Shimizu teaches the image forming apparatus according to claim 1, further comprising: a first storage area that has limited access from outside and stores the data received by the receiver; and a second storage area accessible from outside, wherein the controller causes the second storage area to store the data stored in the first storage area, and the specific condition is that the data has been stored in the second storage area (see paragraph 0088-0089 i.e. a printer which receives data to be printed from an external apparatus and prints the data is explained. However, the present invention is also applicable to a computer peripheral apparatus such as a multifunction data processor (multifunction apparatus) having not only the above-mentioned printing function but also a facsimile transmitting/receiving function, a 

With respect to claim 12 Shimizu teaches the image forming apparatus according to claim 1 further comprising: a first storage area that has limited access from outside and stores the data received by the receiver: and a second storage area accessible from outside, wherein the controller causes the second storage area to store the data stored in the first storage area, and the specific condition is that the data has been stored in the second storage area (see Shimizu paragraph 0088-0089 i.e. a printer which receives data to be printed from an external apparatus and prints the data is explained. However, the present invention is also applicable to a computer peripheral apparatus such as a multifunction data processor (multifunction apparatus) having not only the above-mentioned printing function but also a facsimile transmitting/receiving function, a universal send function of simultaneously distributing digital data across a network to a plurality of addresses, a box function of storing data in an internal nonvolatile memory (e.g., a hard disk unit) of the apparatus and paragraph 0097).

With respect to claim 13 Shimizu teaches the image forming apparatus according to claim 1, wherein the image forming apparatus performs an instructed edit on the data received by the receiver, the specific condition is that the instructed edit on the data has been performed, and the controller is triggered by an end of the instructed edit on the 

With respect to claim 16 Shimizu teaches the image forming apparatus according to claim 1, wherein the specific condition is a state in which no job is stored in the image forming apparatus (see Shimizu paragraph 0050-0051 i.e. In step S207, the virus check program 51 stored in the hard disk unit 106 is called. In response to this call, the virus check program 51 and the pattern file 53 for detecting a virus are loaded into the RAM 104, and the virus check program 51 is activated to perform virus check. In step S208, whether the print data is infected with a virus is determined on the basis of the result of the virus check. If it is determined that the print data is not infected with any virus, the virus check program 51 is terminated, and the flow advances to step S209. In step S209, whether the printer 100 is operating in the high-speed processing mode is determined. This determination can be done by determining whether the job processing in step S206 is executed. As described above, step S206 is executed when the high-speed processing mode is designated for the received data (YES in step S202), and no problem is found by the search of the contents of the virus infection log 54 (NO in step S203). In this case, the job processing is already completed in step S206, so this process is terminated. In other cases, the flow advances to step S210 to execute corresponding job processing). 

With respect to claim 17 Shimizu teaches a virus check method comprising: 

performing a virus check on the data on a condition that a specific condition is satisfied after the receipt of the data (see Shimizu paragraph 0049-0050 i.e. If the high-speed processing mode is not designated in step S202 (i.e., if the virus check preference mode is designated), the flow immediately advances to step S207. In step S207, the virus check program 51 stored in the hard disk unit 106 is called). 

With respect to claim 18 Shimizu teaches the virus check method according to claim 17, further comprising determining whether the specific condition is satisfied after the receipt of the data, wherein in the performing of the virus check, the virus check is performed on the data based on the determination that the specific condition is satisfied (see Shimizu paragraph 0049-0050 i.e. If the high-speed processing mode is not designated in step S202 (i.e., if the virus check preference mode is designated), the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2004/0230318) in view of Rowe (US 7721331).
With respect claim 3 Shimizu teaches the image forming apparatus according to claim 1, wherein the controller includes a processor that controls an operation of the image forming apparatus (Shimizu paragraph 0035 i.e. In the printer 100, a main CPU 101 is a central control unit for controlling the whole apparatus). 
Shimizu does not disclose and the specific condition is that a load of the processor is less than a threshold. 
	Rowe teaches the specific condition is that a load of the processor is less than a threshold (See Rowe column 3 lines 9-38 i.e. In one configuration, the scheduling process is adaptive and the scheduler is an adaptive scheduler. In such a configuration, once the scheduling process has determined which files associated with the word processor require pre-processing activity, the scheduling process schedules the pre-processing activity based on the resource load on the computer, and the demand of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu in view of Rowe to scan the file based on the resource load on the computer such as when the load on the computer is below a pre-defined threshold, the scheduling process begins the pre-processing activity on the file such as virus scanning. Therefore one would have been motivated to have scan the file based on the resource load on the computer.
	
With respect to claim 4, Shimizu teaches the image forming apparatus according to claim 3, but does not disclose wherein the controller causes the virus checker to interrupt the virus check when the load of the processor reaches the threshold or more during the virus check, and causes the virus checker to restart the virus check when the load of the processor falls below the threshold after the interruption of the virus check. 
Rowe teaches wherein the controller causes the virus checker to interrupt the virus check when the load of the processor reaches the threshold or more during the virus check, and causes the virus checker to restart the virus check when the load of the processor falls below the threshold after the interruption of the virus check (See Rowe column 3 lines 9-38 i.e. In one configuration, the scheduling process is adaptive and the scheduler is an adaptive scheduler. In such a configuration, once the scheduling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu in view of Rowe to scan the file based on the resource load on the computer such as when the load on the computer is below a pre-defined threshold, the scheduling process begins the pre-processing activity on the file such as virus scanning. Therefore one would have been motivated to have scan the file based on the resource load on the computer.

With respect to claim 5 Shimizu teaches the image forming apparatus according to claim 1, but does not disclose further comprising a processor that controls an operation of the image forming apparatus, wherein the controller determines whether to cause the virus checker to perform the virus check on the data in accordance with a load of the processor.
Rowe teaches further comprising a processor that controls an operation of the image forming apparatus, wherein the controller determines whether to cause the virus checker to perform the virus check on the data in accordance with a load of the processor (See Rowe column 3 lines 9-38 i.e. In one configuration, the scheduling 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu in view of Rowe to scan the file based on the resource load on the computer such as when the load on the computer is below a pre-defined threshold, the scheduling process begins the pre-processing activity on the file such as virus scanning. Therefore one would have been motivated to have scan the file based on the resource load on the computer.

With respect to claim 19 Shimizu teaches the virus check method according to claim 17, but does not disclose wherein the virus check method is performed by an image forming apparatus, and the specific condition is that a load of a processor of the image forming apparatus is less than a threshold. 
Rowe teaches wherein the virus check method is performed by an image forming apparatus, and the specific condition is that a load of a processor of the image forming apparatus is less than a threshold (See Rowe column 3 lines 9-38 i.e. In one 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu in view of Rowe to scan the file based on the resource load on the computer such as when the load on the computer is below a pre-defined threshold, the scheduling process begins the pre-processing activity on the file such as virus scanning. Therefore one would have been motivated to have scan the file based on the resource load on the computer.

With respect to claim 20 Shimizu teaches the virus check method according to claim 17, but does not disclose wherein the virus check method is performed by an image forming apparatus, and the virus check method further comprises determining whether to perform the virus check on the data in accordance with a load of a processor of the image forming apparatus.
Rowe teaches wherein the virus check method is performed by an image forming apparatus, and the virus check method further comprises determining whether to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu in view of Rowe to scan the file based on the resource load on the computer such as when the load on the computer is below a pre-defined threshold, the scheduling process begins the pre-processing activity on the file such as virus scanning. Therefore one would have been motivated to have scan the file based on the resource load on the computer.

Claims 8-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2004/0230318) in view of Maffezzoni et al (US 6,532,535)
With respect to claim 8 Shimizu teaches the image forming apparatus according to claim 1, further comprising 

wherein the controller accepts an instruction set in advance, in response to the acceptance of the instruction, causes a second storage area based on the instruction to store the data stored in the first storage area, the specific condition is that the controller has accepted the instruction (see Shimizu paragraph 0088-0089 i.e. a printer which receives data to be printed from an external apparatus and prints the data is explained. However, the present invention is also applicable to a computer peripheral apparatus such as a multifunction data processor (multifunction apparatus) having not only the above-mentioned printing function but also a facsimile transmitting/receiving function, a universal send function of simultaneously distributing digital data across a network to a plurality of addresses, a box function of storing data in an internal nonvolatile memory (e.g., a hard disk unit) of the apparatus and paragraph 0097), and 
Shimizu does not teaches the controller is triggered by the acceptance of the instruction to cause the virus checker to perform the virus check on the data before storing the data in the second storage area . 
	Maffezzoni the controller is triggered by the acceptance of the instruction to cause the virus checker to perform the virus check on the data before storing the data in the second storage area (Maffezzoni column 40 lines 45-58 i.e. the backup restore 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu in view of Maffezzoni to have scanned the file before copying the file to a second storage area to provid a clean virus free storage area (Maffezzoni column 40 lines 45-58). Therefore one would have been motivated to have cause the virus checker to perform the virus check on the data before storing the data in the second storage area.

	
With respect to claim 9 Shimizu teaches the image forming apparatus according to claim 8, wherein the controller transmits the data to the second storage area through a network, and causes the virus checker to perform the virus check on the data before the data is transmitted (see Shimizu paragraph 0088-0089 i.e. a printer which receives data to be printed from an external apparatus and prints the data is explained. However, the present invention is also applicable to a computer peripheral apparatus such as a multifunction data processor (multifunction apparatus) having not only the above-mentioned printing function but also a facsimile transmitting/receiving function, a universal send function of simultaneously distributing digital data across a network to a 

With respect to claim 10 Shimizu teaches the image forming apparatus according to claim 8, wherein the second storage area is a storage area of a storage medium to be connected to the image forming apparatus without a network (see Shimizu paragraph 0088-0089 i.e. a printer which receives data to be printed from an external apparatus and prints the data is explained. However, the present invention is also applicable to a computer peripheral apparatus such as a multifunction data processor (multifunction apparatus) having not only the above-mentioned printing function but also a facsimile transmitting/receiving function, a universal send function of simultaneously distributing digital data across a network to a plurality of addresses, a box function of storing data in an internal nonvolatile memory (e.g., a hard disk unit) of the apparatus and paragraph 0097). 


With respect to claim 15 Shimizu teaches the image forming apparatus according to claim 1, but does not disclose further comprising a memory that stores the data received by the receiver, wherein the image forming apparatus automatically deletes the data from the memory based on a setting being valid and the stored data having been externally transmitted, the image forming apparatus accepts a switch instruction to switch the setting between valid and invalid, and the specific condition is that the switch instruction has been accepted. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu in view of Maffezzoni to have scanned the file before copying the file to a second storage area to provid a clean virus free storage area (Maffezzoni column 40 lines 45-58). Therefore one would have been motivated to have cause the virus checker to perform the virus check on the data before storing the data in the second storage area.

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2004/0230318) in view of Maffezzoni et al (US 6,532,535) in view of Ouchi (US 2008/0184370).

 Ouchi discloses wherein the controller causes the virus checker to interrupt the virus check when a new job occurs during the virus check, the image forming apparatus further comprises a display, the image forming apparatus causes, in response to the interruption of the virus check, the display to display completion of the transmission of the data, and the controller causes, when the job is complete, the virus checker to restart the virus check that has been interrupted (see Ouchi paragraph 0043-0044 i.e. In step S5, before starting the file read, the image forming apparatus determines whether there is a start request for a service task in the MFP 10. When there is a start request for a service task in step S5 (YES), the image forming apparatus shifts to step S6 and closes the open file. This is for the purpose of preventing, when a file just being subjected to a virus search is used, a service to be started from being made unusable by exclusive control. When the close of the file is completed, in step S7, the image forming apparatus notifies a service-task executing unit that the virus search is suspended. Thereafter, in step S8, the image forming apparatus waits for notification of service completion from the service-task executing unit. When the image forming apparatus receives the service completion notification, the image forming apparatus 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu in view of Ouchi to been able to suspend virus scanning in response to a start request for a service task in the MFP then been able to resume scanning when the image forming apparatus receives the service completion notification as a way to pause and resume virus scanning (see Ouchi paragraph 0043-0044). Therefore one would have been motivated to have suspend virus scanning in response to a start request for a service task in the MFP.

With respect to claim 14 Shimizu teaches the he image forming apparatus according to claim 1, but does not disclose wherein the image forming apparatus compresses the data received by the receiver, the specific condition is that the data has been compressed, and the controller is triggered by an end of the compression on the data to cause the virus checker to start the virus check on the data after the compression.
Ouchi teaches wherein the image forming apparatus compresses the data received by the receiver, the specific condition is that the data has been compressed, and the controller is triggered by an end of the compression on the data to cause the virus checker to start the virus check on the data after the compression (see Ouchi paragraph 0026 i.e. The page memory controller 24 stores image data in and reads out image data from the page memory 25. The page memory 25 has an area in which it is possible to store image data for plural pages. The page memory 25 is capable of storing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shimizu in view of Ouchi to been able to suspend virus scanning in response to a start request for a service task in the MFP then been able to resume scanning when the image forming apparatus receives the service completion notification as a way to pause and resume virus scanning (see Ouchi paragraph 0043-0044). Therefore one would have been motivated to have suspend virus scanning in response to a start request for a service task in the MFP.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN E ALMEIDA whose telephone number is (571).  The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to 5:00 P.M.  The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492